Citation Nr: 0012566	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disorder as secondary to a left knee disorder.

3.  Entitlement to service connection for a back disorder as 
secondary to a left knee disorder.

4.  Entitlement to an increased evaluation for status post 
left high tibial osteotomy with history of left medial 
meniscectomy, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for left knee 
degenerative changes with limitation of motion, currently 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1973.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This appeal was previously before the Board in 
August 1997.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
he experienced an inservice stressor upon which a diagnosis 
of PTSD has been made.

2.  There is no competent medical evidence linking the 
veteran's right knee disorder with his service connected left 
knee disorder.

3.  There is no competent medical evidence relating the 
veteran's back disorder to his service- connected left knee 
disorder.

4.  The veteran's service-connected left knee disability is 
manifested by pain and loss of flexion, but there is no 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for a right knee disorder as secondary to a service-connected 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for a back disorder as secondary to a service-connected 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The schedular criteria for a disability evaluation in 
excess of 20 percent for status post left high tibial 
osteotomy with history of left medial meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).

5.  The schedular criteria for a separate rating in excess of 
10 percent for left knee degenerative changes with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003-5260, 5261 (1997); Lichtenfels v. Derwinski, 
1 Vet. App. 484, 489 (1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For PTSD

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and the claimed inservice 
stressor; and credible evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the Board finds that the 
veteran has submitted a claim which is plausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  After reviewing the 
record, the Board also finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).

Turning to the merits of the veteran's claim, the Board notes 
that the veteran was first diagnosed with PTSD in July 1989, 
and a VA examiner has opined that the veteran's PTSD is 
related to events in Vietnam.  However, the Board notes that 
a diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
that has been verified so as to support the diagnosis of 
PTSD.

The Board first observes that if a claimed stressor relates 
to combat, service department evidence that the veteran 
engaged in combat, or received certain personal awards 
normally associated with combat, will be accepted (in the 
absence of evidence to the contrary) as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, supra.

The veteran served two tours of duty in Vietnam.  Personnel 
records and the veteran's own testimony indicate that he 
served as an air cargo specialist during his service in 
Vietnam.  Service medical records reflect no treatment or 
diagnosis of a psychiatric disorder.

There is no indication that the veteran received any 
decorations evincing combat.  Further, service personnel 
records do not indicate combat.  The Board finds that there 
is no objective evidence that the veteran "engaged in combat 
with the enemy."  Consequently, the Board must examine the 
veteran's account of the stressful incidents he reportedly 
experienced in light of other evidence of record for 
corroboration.

In his written statements, testimony, and examinations, the 
veteran has identified the following situations and events as 
stressors: the combat-related death of his cousin; moving 
dangerous cargo and removing corpses and body bags from the 
field; experiencing incoming mortar, rocket, and machine gun 
fire while flying; experiencing the death of his friends by 
an enemy attack on base; having mortar shells "rain" in on 
him and his fellow crewman in his quarters; being in a movie 
theater when a mortar round came inside; and witnessing a 
United States military airplane land on its belly and explode 
while serving TDY in Thailand.

The record shows that the RO has attempted to verify the 
claimed stressors.  Correspondence from the Department of the 
Army indicated that upon searching documents from the 
veteran's units, they were unable to verify the veteran's 
stated stressors concerning incidents involving aircraft.  
The Army correspondence also verified that the individual 
described by the veteran as his cousin did indeed die in 
Vietnam.  However, the individual died in June 1968, prior to 
the veteran's entrance to active duty service.  The 
correspondence from the Army also stated that there were 
attacks on Cam Rahn Bay and Tan Son Nhut Air Bases during the 
veteran's time in Vietnam.

After a careful review of the evidence, the Board must 
conclude that the claimed stressors have not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  Although the evidence shows that 
the veteran currently has a diagnosis of PTSD, service 
connection also requires that there be credible supporting 
evidence showing that the claimed in-service stressors 
actually occurred.  While the question of whether a proven 
stressor is sufficient to support a diagnosis of PTSD is a 
medical question, the question of whether an alleged stressor 
actually occurred is a question for VA adjudicators.  Cohen, 
supra; Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The veteran has no available 
official service records to support his allegations of 
inservice stressors.  There are also no unit records that 
confirm the veteran's stressors involving his duties on board 
aircraft or unloading supplies.  As noted above, since it has 
not been established that the veteran engaged in combat with 
the enemy, his statements alone are not sufficient to 
establish the occurrence of the alleged stressors.  There 
must be credible supporting evidence to corroborate the 
veteran's statements regarding stressors.  Cohen, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Secondary Service Connection Claims

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

However, on appellate review of a claim for service 
connection, the Board must first determine whether the 
veteran has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, a veteran must present medical 
evidence of a current disability; medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

The Board observes that the veteran was granted service 
connection for a left knee disorder in an October 1973 rating 
decision.

Service medical records show no right knee or back 
disability.  VA medical records include diagnoses reflecting 
current right knee and back disabilities, thus satisfying the 
requirement that there be competent medical evidence of a 
current disability.  See Epps.  For example, an October 1993 
VA examination noted right knee and lumbosacral arthritis.  

In May 2000 the veteran submitted a report of x-ray studies 
made at the Detroit Medical Center in September 1999, 
reflecting findings of disc pathology in the lumbar region.  
This report further establishes the presence of a current 
disability or impairments referable to his low back.

However, a review of the record reveals that there is no 
medical evidence linking the veteran's right knee or back 
problems to his service-connected left knee disorder.  As for 
the veteran's contentions that his right knee and back 
problems are related to his left knee disorder, the etiology 
or pathology of a disability or disease involves a medical 
question that the veteran is not qualified to answer.  
"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, there is no competent evidence in the 
form of medical evidence linking the veteran's right knee or 
back disabilities to his left knee disability, and, under 
such circumstances, the secondary service-connection claims 
are not well grounded.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
secondary service connection "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

III.  Increased Rating For The Left Knee Disorder

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.  The 
United States Court of Veterans Appeals (Court) has held that 
a mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for a left knee 
disorder in an October 1973 rating decision, and was assigned 
a 20 percent disability evaluation.  In September 1999 the 
veteran was assigned an additional rating of 10 percent for 
arthritis of the left knee.  See VAOPGCPREC 23-97 (July 
1997).

A December 1994 letter from the veteran's private physician 
indicated that the veteran's degenerative arthritis of the 
knees would gradually worsen to the point of requiring knee 
replacement surgery.

At his February 1995 RO hearing, the veteran testified that 
he had to miss work due to the swelling of his left knee.  He 
also stated that the pain would keep him awake at night.  The 
veteran remarked that he had worn different type of knee 
braces for the prior seven years.  He took medications for 
his knee and also applied heat at night.  The veteran's wife 
testified that the veteran's knee problems impacted his daily 
life, including operating an automobile. 

At a March 1995 VA examination, the veteran complained that 
his left knee swelled, grated, and caused discomfort in the 
medial joints.  He reported no instabilities and stated that 
he had never fallen.  Physical examination revealed left knee 
swelling, particularly on the medial side.  The knees showed 
"0 to 130 degrees."  There was no evidence of anterior, 
posterior, or mediolateral rotatory instability.  A scar of 
the left knee was noted to be without complications.  He had 
generalized degenerative changes, synovial thickening, and 
medial compartment degenerative changes.  There was also a 
slight bow legged deformity.  X-rays of the left knee 
revealed the following: medial compartment degenerative 
changes, pannus formation of a long-standing nature, three 
compartment degenerative changes, vacuum medial phenomenon, 
and a loose body with advanced degenerative changes.  The 
impression included exaggerated multiple symptoms and 
degenerative changes in the left knee.  The examiner 
commented that there was no evidence of any orthopedic 
pathology at the present time that would suggest that he was 
disabled in any way including the findings of his left knee.

A May 1995 VA discharge summary indicates that the veteran 
was admitted with complaints of left knee pain.  He underwent 
a left high tibial osteotomy.  A May 1995 rating decision 
granted an evaluation of 100 percent for the period of May 8, 
1995 to July 1, 1995 based on the left high tibial osteotomy 
surgical procedure.

At a May 1998 VA examination, the veteran complained of 
constant left knee pain.  He stated that he had to wear a 
knee brace all the time to prevent collapsing.  He had no 
flare-ups in the absence of excessive activity.  Examination 
of the left knee revealed that there was minor soft tissue 
swelling and mild valgus deformity.  There was a scar on the 
medial and lateral side of the knee.  There was no effusion, 
and mediolateral, anterior, and posterior stability were 
maintained.  The veteran resisted motion of his knee, and had 
"0 to 30 degrees" (as described by the examiner).  X-rays 
revealed arthritis with some malalignment present.  The 
diagnosis was status post surgery left knee, with arthritis 
and some malalignment.  The examiner commented that the 
veteran's difficulty with walking was due to a combination of 
problems with the low back and left knee.  He further stated 
that the veteran had left knee weakness with limitation of 
motion, with no evidence of incoordination.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Codes 5260 and 5261, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees or 
extension is limited to 10 degrees, and a 20 percent rating 
may be assigned where flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned where knee flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  Normal range of motion 
of the knee for VA purposes is 0 degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1999).

When the medical evidence is evaluated under the VA's 
schedule for Rating Disabilities, it is apparent that the 
veteran is not entitled to a rating in excess of 20 percent 
under Diagnostic Code 5257 based on recurrent subluxation 
and/or lateral instability because the medical record does 
not provide any evidence that either impairment is present.  
Further, after noting the veteran's left knee flexion shown 
in the May 1998 VA examination (30 degrees), it is clear that 
the evidence does not show flexion limited to a degree so as 
to warrant an evaluation in excess of 20 percent disabling 
under Diagnostic Code 5260.

Although the Board recognizes that the veteran's left knee 
disability is symptomatic, it is only when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
taking into account the extent of functional loss due to pain 
"on use or due to flare-ups" apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  As the applicable rating criteria 
does not consider compensation based only on limitation of 
motion, the Board finds no basis upon which to award an 
evaluation in excess of the currently assigned 20 percent.  
Even if the Board were to consider such factors, while pain 
has been reported on examination, no additional functional 
loss due to such pain, flare-ups of pain, fatigue, or any 
other symptom has been shown that reflects more than moderate 
left knee impairment within the meaning of Diagnostic Code 
5257.  Further, the Board notes that the veteran has already 
been granted an additional 10 percent for his arthritis and 
pain under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), and VAOPGCPREC 23-97.  That is, the additional 10 
percent rating awarded in September 1999 for his left knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and 
therefore already contemplates arthritis with limitation of 
motion of the knee.

The Board notes that, though scars have been reported on VA 
examinations, they have not been found to be poorly nourished 
or tender and painful on objective demonstration so at to 
warrant an additional evaluation.  38 C.F.R. Part 4, 
Diagnostic Codes 7803 and 7804 (1999).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's service-connected left knee disability has 
resulted in frequent hospitalizations or caused marked 
interference with his employment.  While the veteran has 
indicated that his left knee disability has hampered his 
employment ability, there is no opinion from an employment 
specialist or physician indicating that the veteran is unable 
to engage in gainful employment due solely to his left knee 
disability.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right knee disorder 
as secondary to a left knee disorder is denied.

Entitlement to service connection for a back disorder as 
secondary to a left knee disorder is denied.

Entitlement to an evaluation in excess of 20 percent for 
status post left high tibial osteotomy with history of left 
medial meniscectomy is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee degenerative changes with limitation of motion is 
denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

